DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                            FRANK CAYARD,
                               Appellant,

                                    v.

        U.S. BANK NATIONAL ASSOCIATION AS TRUSTEE
    FOR STRUCTURED ADJUSTABLE RATE MORTGAGE LOAN
TRUST MORTGAGE PASS-THROUGH CERTIFICATES SERIES 2006-9,
   and MELROSE HOMES AT MONARCH LAKES HOMEOWNERS
                     ASSOCIATION, INC.,
                         Appellees.

                             No. 4D21-1326

                              [June 8, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No.
062017CA004493AXXXCE.

  James Jean-Francois of James Jean-Francois, P.A., Hollywood, for
appellant.

  Hallie S. Evans of Troutman Pepper Hamilton Sanders LLP, Atlanta,
GA, for appellee.

KUNTZ, J.

    Frank Cayard appeals the circuit court’s final judgment of foreclosure.
He raises two issues. First, he argues U.S. Bank National Association
failed to establish standing to foreclose. On this issue, we affirm without
further discussion. Second, he argues the final judgment was not
supported by competent substantial evidence. On this issue, we affirm in
part, reverse in part, and remand for entry of an amended final judgment.

    At trial, U.S. Bank introduced the payment history on the loan. Cayard
argues the payment history was “incomplete, out of date, and did not
reflect the current debt owed on the mortgage.” We conclude the court
correctly admitted the payment history under the business records
exception to the hearsay rule. See § 90.803(6)(a), Fla. Stat. (2020).
   Although the payment history was properly admitted, the final
judgment did not reflect the testimony and information related to the
payment history in three areas.

   First, U.S. Bank concedes that the circuit court mistakenly calculated
accrued interest using a fixed interest rate over the entire life of the
mortgage. Second, U.S. Bank agrees that the cost of flood insurance
included in the final judgment was greater than the amount supported by
the payment history. Third, U.S. Bank concedes that the amount of “legal
expenses” included in the final judgment was not supported by the
evidence.

   We affirm the court’s final judgment except for those three issues. On
remand, the circuit court must recalculate the proper amount of interest
owed; reduce the amount of flood insurance to reflect the amount included
on the payment history; and remove the awarded legal expenses without
prejudice to U.S. Bank’s right to seek allowable court costs if those costs
are properly sought.

   Affirmed in part, reversed in part, and remanded for entry of an amended
final judgment.

CONNER, C.J., and GERBER, J., concur.

                           *         *        *

    Not final until disposition of timely filed motion for rehearing.




                                    2